Appeal from a judgment of the County Court of Tompkins County (Rowley, J), rendered April 14, 2009, convicting defendant upon her plea of guilty of the crime of grand larceny in the third degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to grand larceny in the third degree and waived her right to appeal. Under the terms of the plea agreement, the People would recommend incarceration and defendant was free to argue for any permissible sentence, but County Court indicated an intention to impose a sentence of 1 to 4 years in prison. In the written plea memorandum and in open court, defendant agreed to the entry of a confession of judgment to pay a specified amount of restitution to the victim. Defendant was sentenced to 1 to 4 years in prison and she now appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Spain, J.E, Rose, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.